                                                                                             _.,---     ____   ~

                                                                      .-------

                                        STAMPUR        & ROTH
                                           ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                             299 BROADWAY, SUITE 800
JAMES ROTH                                                                        NEW YORK, N.Y. 10007



                                                                                      (2:12) 619-4240
                                                                                   FAX (.212) 619·6743




  February 11, 2020                                                         usDcsDNY
                                                                            DOCUMENT           D
  ByECF                                                                     ELECTRONICALLy FILE
                                                                             DOC#: -      ;;) \Q- ~o
  Honorable Andrew L. Carter, Jr.                                            DATE FILED: - -
  United States District Court Judge
  Southern District' of New York
  40 Foley Square
  New York, NY 10007

            Re:       United States v. Lawrence Montalbano, et al.
                      17 Cr. 390 (ALC)

  Dear Judge Carter:

          I write to request an adjournment of Mr. Montalbano's sentence now scheduled for
  February 19, 2020, until March I 0, 2020 at 10:00 AM, to allow me to obtain certain documents
  in preparation of his sentencing memorandum.

            A USA Nicolas Roos has no objection to said request.


                                                                 Very truly yours,

                                                             w~2s~
                                                                 William J. Stampur


  cc:       AUSA Nicolas Roos

                                                                            /granted.

                                                                           7"~1J----
                                                 '"-=,,,,,,C...--=--------:::-::--:--
                                                  Andrew L. Carter Jr, U.S.D.J.
                                                  Dated: F"ca.'o'("\JO.'C'"" \1., 2.o"l.o
                                                                       NY, New York
  WS/Montalbano/Ltr to Judge/Adj
